 


 HR 3522 ENR: To ratify a conveyance of a portion of the Jicarilla Apache Reservation to Rio Arriba County, State of New Mexico, pursuant to the settlement of litigation between the Jicarilla Apache Nation and Rio Arriba County, State of New Mexico, to authorize issuance of a patent for said lands, and to change the exterior boundary of the Jicarilla Apache Reservation accordingly, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 3522 
 
AN ACT 
To ratify a conveyance of a portion of the Jicarilla Apache Reservation to Rio Arriba County, State of New Mexico, pursuant to the settlement of litigation between the Jicarilla Apache Nation and Rio Arriba County, State of New Mexico, to authorize issuance of a patent for said lands, and to change the exterior boundary of the Jicarilla Apache Reservation accordingly, and for other purposes. 
 
 
1.DefinitionsFor the purposes of this act, the following definitions apply: 
(1)Jicarilla apache nationThe term Jicarilla Apache Nation means the Jicarilla Apache Nation, a tribe of American Indians recognized by the United States and organized under section 16 of the Act of June 18, 1934 (25 U.S.C. 476; popularly known as the Indian Reorganization Act).  
(2)1988 Reservation additionThe term 1988 Reservation Addition means those lands, known locally as the Theis Ranch, that are described in the Federal Register published on September 26, 1988 at 53 F.R. 37355–56 and were added to the Jicarilla Apache Reservation in New Mexico in 1988.  
(3)Settlement agreementThe term Settlement Agreement means the agreement executed by the President of the Jicarilla Apache Nation on May 6, 2003 and executed by the Chairman of the Rio Arriba Board of County Commissioners on May 15, 2003 and approved by the Department of the Interior on June 18, 2003 to settle the Lawsuit.  
(4)LawsuitThe term Lawsuit means the case identified as Jicarilla Apache Tribe v. Board of County Commissioners, County of Rio Arriba, No. RA 87–2225(C), State of New Mexico District Court, First Judicial District, filed in October 1987.  
(5)Rio arriba countyThe term Rio Arriba County means the political subdivision of the state of New Mexico described in Section 4–21–1 and Section 4–21–2, New Mexico Statutes Annotated 1978 (Original Pamphlet).  
(6)Settlement landsThe term Settlement Lands means Tract A and Tract B as described in the plat of the Dependent Resurvey and Survey of Tract within Theis Ranch within the Tierra Amarilla Grant, New Mexico prepared by Leo P. Kelley, Cadastral Surveyor, United States Department of the Interior, Bureau of Land Management, dated January 7, 2004, and recorded in the office of the Rio Arriba County Clerk on March 8, 2004, in Cabinet C–1, Page 199, Document No. 242411, consisting of 70.75 acres more or less. Title to the Settlement Lands is held by the United States in trust for the Jicarilla Apache Nation.  
(7)SecretaryThe term Secretary means the Secretary of the Interior.  
(8)Disputed county roadThe term Disputed County Road means the county road passing through the 1988 Reservation Addition along the course identified in the judgment entered by the New Mexico District Court in the Lawsuit on December 10, 2001 and the decision entered on December 11, 2001, which judgment and decision have been appealed to the New Mexico Court of Appeals.  
2.Congressional findingsCongress finds the following: 
(1)The Lawsuit is now pending before the Court of Appeals of the State of New Mexico and involves a claim that a county road passing through the 1988 Reservation Addition had been established by prescription prior to acquisition of the land by the Jicarilla Apache Nation in 1985.  
(2)The parties to that lawsuit, the Jicarilla Apache Nation and the County of Rio Arriba, have executed a Settlement Agreement, approved by the Secretary of the Interior, to resolve all claims relating to the disputed county road, which agreement requires ratifying legislation by the Congress of the United States.  
(3)The parties to the Settlement Agreement desire to settle the claims relating to the disputed county road on the terms agreed to by the parties, and it is in the best interests of the parties to resolve the claims through the Settlement Agreement and this implementing legislation.  
3.Condition on effect of section 
(a)In GeneralSection 4 of this Act shall not take effect until the Secretary finds the following events have occurred: 
(1)The Board of Commissioners of Rio Arriba County has enacted a resolution permanently abandoning the disputed county road and has submitted a copy of that resolution to the Secretary.  
(2)The Jicarilla Apache Nation has executed a quitclaim deed to Rio Arriba County for the Settlement Lands subject to the exceptions identified in the Settlement Agreement and has submitted a copy of the quitclaim deed to the Secretary.  
(b)Publication of findingsIf the Secretary finds that the conditions set forth in subsection (a) have occurred, the Secretary shall publish such findings in the Federal Register.  
4.Ratification of conveyance; issuance of patent 
(a)Conditional Ratification and ApprovalThis Act ratifies and approves the Jicarilla Apache Nation’s quitclaim deed for the Settlement Lands to Rio Arriba County, but such ratification and approval shall be effective only upon satisfaction of all conditions in section 3, and only as of the date that the Secretary’s findings are published in the Federal Register pursuant to section 3.  
(b)PatentFollowing publication of the notice described in section 3, the Secretary shall issue to Rio Arriba County a patent for the Settlement Lands, subject to the exceptions and restrictive covenants described subsection (c).  
(c)Conditions of PatentThe patent to be issued by the Secretary under subsection (b) shall be subject to all valid existing rights of third parties, including but not limited to easements of record, and shall include the following perpetual restrictive covenant running with the Settlement Lands for the benefit of the lands comprising the Jicarilla Apache Reservation adjacent to the Settlement Lands: Tract A shall be used only for governmental purposes and shall not be used for a prison, jail or other facility for incarcerating persons accused or convicted of a crime. For purposes of this restrictive covenant,  governmental purposes shall include the provision of governmental services to the public by Rio Arriba County and the development and operation of private businesses to the extent permitted by applicable State law..  
5.Boundary changeUpon issuance of the patent authorized by section 4, the lands conveyed to Rio Arriba County in the patent shall cease to be a part of the Jicarilla Apache Reservation and the exterior boundary of the Jicarilla Apache Reservation shall be deemed relocated accordingly.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
